DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 2/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/12/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. (US Pat. No. 8,808,365; hereinafter Ng).
Ng discloses the following regarding claim 1: a vascular medical device comprising a surface (surface of the stent; col. 4, lines 15-38) consisting of a plasma polymerized biocompatible coating of polyhexane or polyacetylene with surface reactive groups having nitrogen incorporated therein on a metallic, ceramic, carbon or polymeric substrate of the device which contacts blood (col. 4, lines 35-56; col. 16, lines 29-45), and having an effective amount 
Ng discloses the following regarding claim 2: the device of claim 1 wherein the protein is an enzyme (col. 12, lines 27-31; col. 13, lines 14-19).  
Ng discloses the following regarding claim 3: the device of claim 2 wherein the enzyme is fibrinolytic (col. 12, lines 27-31; col. 13, lines 14-19).  
Ng discloses the following regarding claim 4: the device of claim 3 wherein the enzyme is selected from the group consisting of streptokinase, urokinase, plasminogen, and tissue plasminogen activator (tPA) including alteplase, reteplase, tenecteplase and desmoteplase (col. 12, lines 27-31; col. 13, lines 14-19).  
Ng discloses the following regarding claim 5: the device of claim 1 comprising anti-thrombogenic agent selected from the group consisting of direct thrombin inhibitors bivalirudin, heparins of various molecular weights, and anti-platelet agents (col. 12, lines 27-31; col. 13, lines 14-19).  Please note that claim 1 does not definitively claim the anti-thrombogenic agent, as it is listed as one of the three options used in the coating.
Ng discloses the following regarding claim 6: the device of claim 1 wherein the device is a stent (col. 4, lines 15-38).  
Ng discloses the following regarding claim 7: the device of claim 1 wherein the device is a heart valve, prosthesis, implanted valve, implanted pump, heart-lung bypass machine components in contact with blood, endovascular implant, stent graft, graft, pacemaker lead vascular occluder, left atrial appendage occlusion device, endovascular valve, vascular closure 
Ng discloses the following regarding claim 8: the device of claim 1 wherein the device can be freeze-dried (col. 4, lines 15-38; col. 20, lines 16-32, where the device is fully capable of being freeze-dried).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng.
Ng discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite the effective amount of the enzyme being between about 0.1 U and about 1000 U of the enzyme. The optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal amounts of the enzyme needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the amounts of the enzyme, would have been obvious at the time of applicant's invention in view of the teachings of Ng. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774